Exhibit 10.1

 

EXECUTION VERSION

 

CONSENT AND SIXTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

 

This Consent and Sixth Amendment to Loan and Security Agreement (this
“Amendment”) is entered into this 9th day of January, 2018, by and between
SILICON VALLEY BANK, a California corporation with a loan production office
located at 275 Grove Street, Suite 2-200, Newton, Massachusetts 02466 (“Bank”)
and COLLEGIUM PHARMACEUTICAL, INC., a Virginia corporation with an office
located at 780 Dedham Street, Suite 800, Canton, Massachusetts 02021
(“Borrower”).

 

RECITALS

 

A.                                    Bank and Borrower have entered into that
certain Loan and Security Agreement dated as of August 28, 2012, as amended by
that certain First Amendment to Loan and Security Agreement dated as of
January 31, 2014, by and between Borrower and Bank, as amended by that certain
Assumption and Second Amendment to Loan and Security Agreement (the “Second
Amendment”) dated as of August 12, 2014, by and between Borrower and Bank, as
amended by that certain Third Amendment to Loan and Security Agreement dated as
of September 25, 2014, by and between Borrower and Bank, as further amended by
that certain Fourth Amendment to Loan and Security Agreement dated as of
October 31, 2014, by and between Borrower and Bank, and as further amended by
that certain Consent and Fifth Amendment to Loan and Security Agreement dated as
of December 31, 2015, by and between Borrower and Bank (as the same may from
time to time be further amended, modified, supplemented or restated, the “Loan
Agreement”).

 

B.                                    Bank has extended credit to Borrower for
the purposes permitted in the Loan Agreement.

 

C.                                    Borrower has requested that Bank amend the
Loan Agreement to (i) provide for a new term loan facility to Borrower,
(ii) consent to the Subsidiary Formation (as defined herein) and (iii) make
certain revisions to the Loan Agreement as more fully set forth herein.

 

D.                                    Bank has agreed to so amend certain
provisions of the Loan Agreement, but only to the extent, in accordance with the
terms, subject to the conditions and in reliance upon the representations and
warranties set forth below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.                                      Definitions.  Capitalized terms used but
not defined in this Amendment shall have the meanings given to them in the Loan
Agreement.

 

2.                                      Amendments to Loan Agreement.

 

2.1                               Section 1 (Loans).  Section 1 of the Loan
Agreement is amended by

 

--------------------------------------------------------------------------------


 

inserting the words “2017 Final Payment, 2017 Prepayment Fee, NewCo
Reimbursement Obligations” immediately following the words “Final Payment,”
appearing therein.

 

2.2                               Section 3.10 (Additional Agreements). 
Section 3.10 of the Loan Agreement is amended by inserting the following
sentence to appear at the end of Section 3.10 thereof:

 

“Notwithstanding the foregoing, Borrower and Bank hereby agree that the
covenants set forth in this Section 3.10 do not apply to NewCo.”

 

2.3                               Section 4 (Term).  Section 4 of the Loan
Agreement is amended by deleting the words “Growth Capital Maturity Date”
appearing therein and inserting the words “2017 Term Loan Maturity Date” in lieu
thereof.

 

2.4                               Section 5 (Events of Default).  Section 5 of
the Loan Agreement is amended by (i) deleting the word “or” appearing before
subsection (x), (ii) deleting the “.” appearing in the final sentence thereof,
and (ii) inserting the following subsection (xi) appearing therein:

 

“                                          ; (xi) Borrower fails to deliver to
Bank a duly executed Amended and Restated Loan and Security Agreement, in form
and substance satisfactory to Bank, along with such documents and completion of
such other matters, as Bank may reasonably deem necessary or appropriate, on or
prior to March 31, 2018; or (xii) Borrower fails to cause NewCo to transfer all
balances in the Sales Account within one (1) Business Day after the Minimum
Quarterly Payment for such calendar quarter has been satisfied (as provided in
the Commercialization Agreement), to an account in the name of Borrower
maintained with Bank.”

 

2.5                               Schedule A (Loan Terms).  Schedule A of the
Loan Agreement is amended by inserting the following new section entitled “2017
Term Loan” to appear following the section entitled “Growth Capital Term Loan”
therein:

 

2017 Term Loan

 

2017 Term Loan:

 

Subject to the terms and conditions of this Agreement, and upon the delivery by
Borrower to Bank of a completed and executed irrevocable LOAN PAYMENT/ADVANCE
REQUEST FORM (in a form acceptable to Bank) on or about the Sixth Amendment
Effective Date, Bank shall make one (1) Loan to Borrower in an original
principal amount of Eleven Million Five Hundred Thousand Dollars
($11,500,000.00) (the “2017 Term Loan”); provided that, all or a portion of the
2017 Term Loan shall be used to repay in full Borrower’s outstanding obligations
and liabilities to Bank with respect to the Growth Capital Term A Loan and the
Growth Capital Term B Loans (including the Final Payment in an amount of
Twenty-One Thousand Five Hundred Sixteen

 

2

--------------------------------------------------------------------------------


 

 

 

and 15/100 Dollars ($21,516.15)). Borrower hereby authorizes Bank to apply such
proceeds to the outstanding obligations under the Growth Capital Term A Loan and
Growth Capital Term B Loans as part of the funding process without actually
depositing such funds in an account of Borrower. After repayment, the 2017 Term
Loan (or any portion thereof) may not be reborrowed. 

 

Bank will be obligated to make the 2017 Term Loan, so long as (i) each of the
representations and warranties in Section 3 of the Agreement is materially true
on the date the LOAN PAYMENT/ADVANCE REQUEST FORM is submitted and on the Sixth
Amendment Effective Date (except to the extent they relate specifically to an
earlier date, in which case such representation and warranties shall continue to
have been true and accurate in all material respects as of such specified date),
and (ii) no Event of Default shall have occurred and be continuing or result
from the 2017 Term Loan.

 

 

 

2017 Term Loan Maturity Date:

 

December 1, 2022 (the “2017 Term Loan Maturity Date”).

 

 

 

Repayment:

 

Commencing on the 2017 Term Loan Amortization Date and continuing on each
Payment Date thereafter, Borrower shall repay the 2017 Term Loan in (i) equal
consecutive monthly installments of principal based on the Repayment Schedule,
plus (ii) monthly payments of accrued interest at the rate set forth below. All
outstanding principal and accrued and unpaid interest under the 2017 Term Loan,
and all other outstanding Obligations with respect to the 2017 Term Loan, are
due and payable in full on the 2017 Term Loan Maturity Date.

 

 

 

Interest Rate:

 

The 2017 Term Loan shall accrue interest on the outstanding principal balance at
a floating per annum rate of three-quarters of one percent (0.75%) above the
Prime Rate. The interest rate increases or decreases when the Prime Rate
changes. Interest is computed on a 360 day year for the actual number of days
elapsed.

 

 

 

Default Rate:

 

Any amounts outstanding during the continuance of an Event of Default shall bear
additional interest at the rate of five percent (5.0%) per annum.

 

 

 

Permitted Prepayment:

 

Borrower shall have the option to prepay all (but not less than all) of the 2017
Term Loan provided Borrower (i) provides

 

3

--------------------------------------------------------------------------------


 

 

 

written notice to Bank of its election to prepay the 2017 Term Loan at least
five (5) days prior to such prepayment, and (ii) pays, on the date of such
prepayment (A) all outstanding principal and accrued interest under the 2017
Term Loan, (B) the 2017 Prepayment Fee, (C) the 2017 Final Payment, and (D) all
other sums, if any, that shall have become due and payable, including interest
at the Default Rate with respect to any past due amounts.

 

 

 

Mandatory Prepayment:

 

If the 2017 Term Loan is accelerated following the occurrence of an Event of
Default or otherwise, Borrower shall immediately pay to Bank an amount equal to
the sum of: (i) all outstanding principal and accrued interest under the 2017
Term Loan, (ii) the 2017 Prepayment Fee, (iii) the 2017 Final Payment, and
(iii) all other sums, if any, that shall have become due and payable, including
interest at the Default Rate with respect to any past due amounts.

 

 

 

Request to Debit Accounts:

 

Bank may debit any of Borrower’s deposit accounts (including account number(s):
xxxxxxx928) at Bank for principal and interest payments or any amounts Borrower
owes Bank when due. Bank will notify Borrower when it debits Borrower’s
accounts. Such debits are not a set-off. Payments received after 12:00 noon
Eastern time are considered received at the opening of business on the next
Business Day. When a payment is due on a day that is not a Business Day, the
payment is due the next Business Day and additional interest shall accrue.

 

2.6                               Schedule A (Loan Terms).  Schedule A of the
Loan Agreement is amended by deleting the following section entitled “Fees” and
inserting in lieu thereof the following:

 

FEES

 

Final Payment:

Borrower will pay the Final Payment, when due hereunder.

 

 

Commitment Fee:

Borrower will pay on the Effective Date a fully earned, non-refundable
commitment fee of Five Thousand Dollars ($5,000.00).

 

 

2017 Final Payment:

Borrower will pay the 2017 Final Payment, when due hereunder.

 

 

2017 Prepayment Fee:

Borrower will pay the 2017 Prepayment Fee, when due hereunder.

 

4

--------------------------------------------------------------------------------


 

2.7                               Schedule A (Loan Terms).  Schedule A of the
Loan Agreement is amended by deleting the provision entitled “Banking Matters”
in its entirety and inserting in lieu thereof the following:

 

BANKING MATTERS

 

Banking Matters:

Borrower shall maintain all of its and all of its Subsidiaries’ (excluding NewCo
and Securities Corp.) operating, depository and securities accounts with Bank
and Bank’s Affiliates, provided, further, Borrower (individually and not on a
consolidated basis) shall at all times have on deposit in operating, depository
and securities accounts maintained with Bank or Bank’s Affiliates, cash in an
amount equal to or greater than one hundred five percent (105.0%) of the
then-outstanding Obligations of Borrower to Bank. Bank may restrict withdrawals
or transfers by or on behalf of Borrower that would violate this provision,
regardless of whether an Event of Default exists at such time. In addition to
the foregoing, Borrower shall conduct all of its cash management, Letters of
Credit, and foreign exchange banking with Bank and Bank’s Affiliates.”

 

2.8                               Schedule A (Loan Terms).  Schedule A of the
Loan Agreement is amended by deleting the section entitled “Financial Covenant”
in its entirety and inserting in lieu thereof the following:

 

FINANCIAL COVENANT

 

Liquidity Ratio:

Borrower shall maintain at all times, to be tested as of the last day of each
month, a Liquidity Ratio of at least 2.0 to 1.0.

 

5

--------------------------------------------------------------------------------


 

2.9          Schedule A (Loan Terms).  Schedule A of the Loan Agreement is
amended by inserting the following new section entitled “Post-Closing
Conditions” to appear immediately following the section entitled “Financial
Covenant”:

 

 

POST-CLOSING CONDITIONS

 

Post-Closing Conditions:

Within thirty (30) days after the Sixth Amendment Effective Date, Bank shall
have received (i) updated evidence satisfactory to Bank that the insurance
certificates and policies required by Section 3.5 hereof are in full force and
effect and (ii) evidence showing lender’s loss payable and/or additional insured
clauses and cancellation notice (or endorsements reflecting same) in favor of
Bank (collectively, the “Post-Closing Deliverables”). Borrower’s failure to
provide the Post-Closing Deliverables within thirty (30) days after the Sixth
Amendment Effective Date shall result in an immediate Event of Default for which
there shall be no grace or cure period.

 

2.1                               Schedule B (Collateral).  Schedule B of the
Loan Agreement is amended in its entirety and replaced with the Schedule B
attached as Exhibit 1 hereto.

 

2.2          Schedule C (Definitions).  The following new terms and their
respective definitions are inserted to appear alphabetically on Schedule C of
the Loan Agreement:

 

“              “2017 Final Payment” is a payment (in addition to and not a
substitution for the regular monthly payments of principal plus accrued
interest) due on the earliest to occur of (a) the 2017 Term Loan Maturity Date,
(b) the repayment of the 2017 Term Loan in full, (c) as required pursuant to
Schedule A, or (d) the termination of this Agreement, equal to Seven Hundred
Eighteen Thousand Seven Hundred Fifty Dollars ($718,750.00).”

 

“              “2017 Prepayment Fee” shall be an additional fee payable to Bank,
with respect to the 2017 Term Loan, in an amount equal to:

 

(a)           for a prepayment of the 2017 Term Loan made on or prior to the
first (1st) anniversary of the Sixth Amendment Effective Date, three percent
(3.0%) of the then outstanding principal amount of the 2017 Term Loan
immediately prior to such prepayment;

 

(b)           for a prepayment of the 2017 Term Loan made after the first (1st)
anniversary of the Sixth Amendment Effective Date, but on or prior to the second
(2nd) anniversary of the Sixth Amendment Effective Date, two percent (2.0%) of
the then outstanding principal amount of the 2017 Term Loan immediately prior to
such prepayment; and

 

6

--------------------------------------------------------------------------------


 

(c)           for a prepayment made after the second (2nd) anniversary of the
2017 Term Loan, but prior to the 2017 Term Loan  Maturity Date, one percent
(1.0%) of the then outstanding principal amount of the 2017 Term Loan
immediately prior to such prepayment.

 

Notwithstanding the foregoing, Bank agrees to waive the 2017 Prepayment Fee if
Bank closes on the refinance and re-documentation of the 2017 Term Loan (in its
sole and absolute discretion) on or prior to the 2017 Term Loan Maturity Date.”

 

“              “2017 Term Loan” is defined in Schedule A.”

 

“              “2017 Term Loan Amortization Date” is July 1, 2019; provided
that, upon the occurrence of the Interest Only Extension Event, the 2017 Term
Loan Amortization Date is January 1, 2020.”

 

“              “2017 Term Loan Maturity Date” is defined in Schedule A.”

 

“              “Application” means that certain Application and Letter of Credit
dated as of even date hereof.”

 

“              “Cash Equivalents” means (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95.0%) of the assets of which constitute
Cash Equivalents of the kinds described in clauses (a) through (c) of this
definition.”

 

“              “Commercialization Agreement” means that certain
Commercialization Agreement by and among Depomed, Inc., NewCo, and Borrower,
dated as of December 4, 2017, as amended by that certain Amendment No. 1, dated
as of January 9, 2018, as in effect on the Sixth Amendment Effective Date.”

 

“              “EBITDA” means, as calculated on a consolidated basis with
respect to Borrower and its Subsidiaries, (a) Net Income, plus (b) Interest
Expense, plus (c) to the extent deducted in the calculation of Net Income,
depreciation expense and amortization expense, plus (d) income tax expense.”

 

“              “Excluded Sublicenses” are sublicenses granted by NewCo to
Borrower pursuant to the Commercialization Agreement.”

 

7

--------------------------------------------------------------------------------


 

“              “Interest Expense” means for any fiscal period, interest expense
(whether cash or non-cash) determined in accordance with GAAP for the relevant
period ending on such date, including, in any event, interest expense with
respect to any Loan and other Indebtedness of Borrower and its Subsidiaries,
including, without limitation or duplication, all commissions, discounts, or
related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).”

 

“              “Interest Only Extension Event” means confirmation by Bank in
writing that Borrower has achieved (calculated on a consolidated basis with
respect to Borrower and its Subsidiaries) EBITDA in excess of Two Million Five
Hundred Thousand Dollars ($2,500,000.00) for two (2) consecutive calendar
quarters for the period commencing as of the Sixth Amendment Effective Date and
ending on June 30, 2019.”

 

“              “Liquidity Ratio” means, as of any date of determination, a ratio
of (a) the aggregate amount of unrestricted and unencumbered cash and Cash
Equivalents of Borrower maintained at Bank or Bank’s Affiliates, to (b) the
aggregate amount of outstanding obligations and liabilities with respect to
(i) the NewCo Reimbursement Obligations plus (ii) Bank Services.”

 

“              “Minimum Quarterly Payment” has the meaning as defined in the
Commercialization Agreement.”

 

“              “Net Income” means, as calculated on a consolidated basis for
Borrower and its Subsidiaries for any period as at any date of determination,
the net profit (or loss), after provision for taxes, of Borrower and its
Subsidiaries for such period taken as a single accounting period.”

 

“              “NewCo” means Collegium NF, LLC, a Delaware limited liability
company and a wholly-owned Subsidiary of Borrower.”

 

“              “NewCo Letter of Credit” means a certain letter of credit issued
by Bank on behalf of NewCo in favor of Depomed, Inc., in the face amount of
Thirty-Three Million Seven Hundred Fifty Thousand Dollars ($33,750,000.00),
pursuant to the terms of the Application, which by its terms expires on the one
(1) year anniversary thereof (as automatically extended in accordance with its
terms), subject to extension pursuant to the terms thereof, as may be amended,
modified, supplemented and/or restated from time to time.”

 

“              “NewCo Reimbursement Obligations” means all of NewCo’s
obligations and liabilities under the NewCo Letter of Credit (including
reimbursement obligations as provided under the Application).”

 

8

--------------------------------------------------------------------------------


 

“              “Payment-Bearing Products” has the meaning as defined in the
Commercialization Agreement.”

 

“              “Post-Closing Deliverables” is defined in Schedule A.

 

“              “Repayment Schedule” means, forty-two (42) monthly payments of
principal; provided that, upon the occurrence of the Interest Only Extension
Event, the Repayment Schedule shall be thirty-six (36) monthly payments of
principal.”

 

“              “Sales Account” means account number XXXXXXXX928 in the name of
NewCo and maintained with Bank.”

 

“              “Sixth Amendment Effective Date” is January 9, 2018.

 

2.3          Schedule C (Definitions).  The following term and its respective
definition appearing in Schedule C of the Loan Agreement is amended in its
entirety and replaced with the following:

 

“              “Prime Rate” is the rate of interest per annum from time to time
published in the money rates section of The Wall Street Journal or any successor
publication thereto as the “prime rate” then in effect; provided that, in the
event such rate of interest is less than zero, such rate shall be deemed to be
zero for purposes of this Agreement; and provided further that if such rate of
interest, as set forth from time to time in the money rates section of The Wall
Street Journal, becomes unavailable for any reason as determined by Bank, the
“Prime Rate” shall mean the rate of interest per annum announced by Bank as its
prime rate in effect at its principal office in the State of California (such
Bank announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors); provided
that, in the event such rate of interest is less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.”

 

2.4          Schedule E (Compliance Certificate).   Schedule E of the Loan
Agreement is amended in its entirety and replaced with the Schedule E attached
as Exhibit 2 hereto.

 

2.5          Guaranty.  Borrower irrevocably, absolutely, and unconditionally
guarantees to Bank the prompt and complete payment and performance when due
(whether at stated maturity by acceleration or otherwise) of all of the
obligations in connection with any sum, now or hereafter due relating to the
NewCo Letter of Credit (including the NewCo Reimbursement Obligations).

 

3.             Limitation of Amendments.

 

3.1          The amendments set forth in Section 2, above, are effective for the

 

9

--------------------------------------------------------------------------------


 

purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.

 

3.2          This Amendment shall be construed in connection with and as part of
the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.

 

4.             Consent.  Borrower has notified Bank that Borrower intends to
create NewCo (the “Subsidiary Formation”).  Borrower has requested that Bank
consent to the Subsidiary Formation.  In addition, Borrower has notified Bank
that Borrower has entered or will enter into certain transactions with NewCo and
Depomed, Inc. pursuant to the Commercialization Agreement (the
“Commercialization Agreement Transactions”). Bank hereby consents to the
Subsidiary Formation and the Commercialization Agreement Transactions and agrees
that neither the Subsidiary Formation nor the Commercialization Agreement
Transactions shall, in and of themselves, constitute an “Event of Default” under
the Loan Agreement, including Section 3.10(i) (relative to Borrower’s funds from
gross sales of the Payment-Bearing Products being transferred to NewCo pursuant
to the terms of the Commercialization Agreement), Section 3.10(iv) (relative to
mergers or acquisitions), Section 3.10(vii) (relative to Permitted Investments),
or Section 3.10(x) (relative to transactions with affiliates) thereof.  Borrower
hereby acknowledges and agrees that nothing in this Section 4 or anywhere in
this Amendment shall be deemed or otherwise construed as a waiver by Bank of any
of its rights and remedies pursuant to the Loan Documents, applicable law or
otherwise.

 

5.             Representations and Warranties.  To induce Bank to enter into
this Amendment, Borrower hereby represents and warrants to Bank as follows:

 

5.1          Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;

 

5.2          Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

 

5.3          The organizational documents of Borrower delivered to Bank on the
Second Amendment Effective Date remain true, accurate and complete and have not
been amended, supplemented or restated and are and continue to be in full force
and effect, except as set forth on Exhibit 2 annexed to the Second Amendment;

 

5.4          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;

 

10

--------------------------------------------------------------------------------


 

5.5                               The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Agreement, as amended by this Amendment, do not and will not contravene (a) any
law or regulation binding on or affecting Borrower, (b) any contractual
restriction with a Person binding on Borrower, (c) any order, judgment or decree
of any court or other governmental or public body or authority, or subdivision
thereof, binding on Borrower, or (d) the organizational documents of Borrower;

 

5.6                               The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Agreement, as amended by this Amendment, do not require any order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with, or exemption by any governmental or public body or authority,
or subdivision thereof, binding on Borrower, except as already has been obtained
or made; and

 

5.7                               This Amendment has been duly executed and
delivered by Borrower and is the binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by bankruptcy, insolvency, reorganization, liquidation, moratorium or
other similar laws of general application and equitable principles relating to
or affecting creditors’ rights.

 

6.                                      Updated Schedule D.   Borrower has
delivered an updated Schedule D (Statement of Borrower’s Information) to the
Loan Agreement in connection with this Amendment attached hereto as Exhibit 3
(the “Updated Schedule D”), which Updated Schedule D shall supersede in all
respects that certain Schedule D (Statement of Borrower’s Information) to the
Loan Agreement previously delivered by Borrower to Bank in connection with the
Second Amendment.  Borrower agrees that all references in the Loan Agreement to
“Schedule D” shall hereinafter be deemed to be a reference to the Updated
Schedule D.

 

7.                                      Integration.  This Amendment and the
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Amendment and the Loan Documents merge
into this Amendment and the Loan Documents.

 

8.                                      Counterparts.  This Amendment may be
executed in any number of counterparts and all of such counterparts taken
together shall be deemed to constitute one and the same instrument.

 

9.                                      Effectiveness.  This Amendment shall be
deemed effective upon (a) the due execution and delivery to Bank of this
Amendment by each party hereto and (b) Borrower’s payment of Bank’s legal fees
and expenses incurred in connection with this Amendment.

 

[Signature page follows.]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as a sealed instrument under the laws of the Commonwealth
of Massachusetts as of the date first written above.

 

BANK

 

SILICON VALLEY BANK

 

By:

/s/ Ryan Roller

 

Name:

Ryan Roller

 

Title:

Vice President

 

 

 

 BORROWER

 

COLLEGIUM PHARMACEUTICAL, INC.

 

By:

/s/ Paul Brannelly

 

Name:

Paul Brannelly

 

Title:

Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

SCHEDULE B

COLLATERAL

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property as such terms are defined under the
Massachusetts Uniform Commercial Code:

 

All goods, equipment, inventory, contract rights or rights to payment of money,
leases, license agreements, franchise agreements, general intangibles (including
payment intangibles), accounts (including health-care receivables), documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, certificates of deposit, deposit accounts, fixtures, letters
of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located;
and

 

all Borrower’s Books relating to the foregoing and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the Collateral does not include (a) any equity
interests of Borrower in NewCo, (b) the Excluded Sublicenses, (c) any
Intellectual Property of Borrower; provided, however, the Collateral shall
include all accounts, license and royalty fees and other revenues, proceeds, or
income arising out of or relating to any of the foregoing Intellectual Property
of Borrower, or (d) any accounts directly resulting from the sale of the
Payment-Bearing Products and any cash, royalty fees, revenues, proceeds or
income directly resulting from any of the foregoing Payment-Bearing Products;
provided, however, the Collateral shall include all cash deposited in accounts
in Borrower’s bank or securities accounts in Borrower’s name, including
transfers by NewCo to Borrower pursuant to Section 7.7(b)(ii) of the
Commercialization Agreement.

 

For purposes hereof, the following terms have the following meanings:

 

“Borrower’s Books” means all Borrower’s books and records including ledgers,
records regarding Borrower’s assets or liabilities, the Collateral, business
operations or financial condition and all computer programs or discs or any
equipment containing the information.

 

“Excluded Sublicenses” are sublicenses granted by NewCo to Borrower pursuant to
that certain Commercialization Agreement by and among Depomed, Inc., NewCo, and
Borrower, dated as of December 4, 2017.”

 

“Intellectual Property” means any copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished, any patents, patent
applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, service marks and applications therefor, whether registered or
not, and the goodwill of the business of Borrower connected with and symbolized
thereby, know-how, operating manuals, trade secret rights, rights to unpatented
inventions, domain names, and any claims for damage by way of any past, present,
or future infringement of any of the foregoing.

 

“NewCo” means Collegium NF, LLC, a Delaware limited liability company and a
wholly-owned Subsidiary of Borrower.

 

Pursuant to the terms of a certain negative pledge arrangement with Bank,
Borrower has agreed not to encumber any of its copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
patent applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, and the goodwill of
the business of Borrower connected with and symbolized thereby, know-how,
operating manuals, trade secret rights, rights to unpatented inventions, domain
names, and any claims for damage by way of any past, present, or future
infringement of any of the foregoing, without Bank’s prior written consent.

 

--------------------------------------------------------------------------------


 

Exhibit 2

 

SCHEDULE E

 

COMPLIANCE CERTIFICATE

 

TO:                           SILICON VALLEY BANK

 

FROM: COLLEGIUM PHARMACEUTICAL, INC.

 

The undersigned authorized officer of COLLEGIUM PHARMACEUTICAL, INC., a Delaware
corporation (“Borrower”) certifies that under the terms and conditions of the
Loan and Security Agreement between Borrower and Bank dated August 28, 2012 (as
has been and may be amended, restated or modified from time to time, the
“Agreement”), (i) Borrower is in complete compliance for the period ending
                with all required covenants except as noted below and (ii) all
representations and warranties in the Agreement are true and correct in all
material respects on this date (except to the extent they relate specifically to
an earlier date, in which case such representations and warranties shall
continue to have been true and correct as of such specified date).  In addition,
the undersigned authorized officer of Borrower certifies that Borrower and each
Subsidiary has timely filed all required tax returns and paid, or made adequate
provision to pay, all material taxes, except those being contested in good faith
with adequate reserves under GAAP.  Attached are the required documents
supporting the certification.  The Officer certifies that these are prepared in
accordance with Generally Accepted Accounting Principles (GAAP) consistently
applied from one period to the next except as explained in an accompanying
letter or footnotes.  The Officer acknowledges that no borrowings may be
requested at any time or date of determination that Borrower is not in
compliance with any of the terms of the Agreement, and that compliance is
determined not just at the date this certificate is delivered.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

 

 

Monthly financial statements + CC

 

Monthly within 30 days

 

Yes

 

No

Annual (Audited) financial statements

 

FYE within 180 days

 

Yes

 

No

Board-approved projections

 

FYE within 60 days

 

Yes

 

No

 

Borrower only has deposit accounts located at the following institutions:
                   .

 

Financial Covenant

 

Required

 

Actual

 

Complies

Liquidity Ratio

 

2.0:1.0

 

   :1.0

 

Yes

 

No

 

The following financial covenant analysis and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

 

--------------------------------------------------------------------------------


 

 

Comments Regarding Exceptions: See Attached.

 

BANK USE ONLY

 

 

 

 

 

 

Received by:

 

Sincerely,

 

AUTHORIZED SIGNER

 

 

 

 

 

 

Date:

 

COLLEGIUM PHARMACEUTICAL, INC.

 

 

 

 

 

Verified:

 

SIGNATURE

 

AUTHORIZED SIGNER

 

 

 

 

 

 

Date:

 

TITLE

 

 

 

 

 

 

 

Compliance Status:

Yes

No

DATE

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1 to Compliance Certificate

 

Financial Covenants of Borrower

 

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

 

Dated:

 

 

 

I.                                        Liquidity Ratio (Schedule A)

 

Required:                                           Borrower shall maintain at
all times, to be tested as of the last day of each month, a ratio of (a) the
aggregate amount of unrestricted and unencumbered cash and Cash Equivalents of
Borrower maintained at Bank or Bank’s Affiliates, to (b) the aggregate amount of
outstanding obligations and liabilities with respect to (i) the NewCo
Reimbursement Obligations and (ii) Bank Services of at least 2.0 to 1.0.

 

Actual:            :1.0

 

--------------------------------------------------------------------------------